USDC IN/ND case 3:20-cv-00342-JD-MGG document 22 filed 07/01/20 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JOHN BITZER,

                        Plaintiff,

                      v.                           CAUSE NO.: 3:20-CV-342-JD-MGG

 COMMISSIONER OF THE INDIANA
 DEPT. OF CORRECTION, et al.,

                      Defendants.

                                     OPINION AND ORDER

       John Bitzer, a prisoner without a lawyer, filed a motion for a preliminary

injunction seeking placement in a protective custody unit. He states that he has been

repeatedly targeted for violence and theft at the Miami Correctional Facility due to

reporting that another inmate had attacked him. The Warden responds that correctional

officials processed his numerous requests for protection and have taken significant

measures to that end.

       The purpose of preliminary injunctive relief is to minimize the hardship to the

parties pending the ultimate resolution of the lawsuit.” Platinum Home Mortg. Corp. v.

Platinum Fin. Group, Inc., 149 F.3d 722, 726 (7th Cir.1998). “In order to obtain a

preliminary injunction, the moving party must show that: (1) they are reasonably likely

to succeed on the merits; (2) no adequate remedy at law exists; (3) they will suffer

irreparable harm which, absent injunctive relief, outweighs the irreparable harm the

respondent will suffer if the injunction is granted; and (4) the injunction will not harm
USDC IN/ND case 3:20-cv-00342-JD-MGG document 22 filed 07/01/20 page 2 of 6


the public interest.” Joelner v. Village of Washington Park, Illinois, 378 F.3d 613, 619 (7th

Cir. 2004). “A potential injury is irreparable when the threatened harm would impair

the court’s ability to grant an effective remedy.” EnVerve, Inc. v. Unger Meat Co., 779 F.

Supp. 2d 840, 844 (N.D. Ill. 2011). “Irreparable harm is harm which cannot be repaired,

retrieved, put down again, [or] atoned for. The injury must be of a particular nature, so

that compensation in money cannot atone for it.” Graham v. Med. Mut. of Ohio, 130 F.3d

293, 296 (7th Cir. 1997).

        The record reflects that, on November 7, 2019, Bitzer reported that he had been

sexually assaulted by his cellmate. ECF 6-1. Medical staff took samples from Bitzer and

sent them to the Indiana State Police Lab, but the results have not yet been returned.

ECF 6-2. Though the investigation remains open pending these results, correctional staff

have not yet been able to substantiate the report. Id. Nevertheless, Bitzer was moved to

housing in a separate phase. 1 ECF 6-1. On November 25, Bitzer reported that he found

on his bed a piece of paper with the telephone number and the nickname of his

assailant and asked for protective custody. ECF 6-3. Correctional staff denied the

request, reasoning that his assailant resided in a different building and that Bitzer did

not suggest that any other inmates posed a threat to his safety. Id.

        In February 2020, internal affairs offered Bitzer housing in protective custody,

but he refused. ECF 6-5. On February 24, Bitzer requested protective custody, stating



        1 In an affidavit, the Warden attests, “At MCF, inmate housing is divided into two entirely

separate units (known as ‘Phases’).” ECF 6-1 at 2. Though the Warden’s definition is somewhat
ambiguous, it appears that these phases largely operate as separate prisons on adjoining campuses. See
Miami Correctional Facility - Facility History, https://www.in.gov/idoc/3123.htm (last visited July 1,
2020).


                                                   2
USDC IN/ND case 3:20-cv-00342-JD-MGG document 22 filed 07/01/20 page 3 of 6


that other inmates had extorted, threatened, and attacked him and that he had only

refused protective custody because he believed he could handle these threats. Id. In

response, correctional staff moved him to a different housing unit. Id. On April 8, and

April 9, Bitzer requested protective custody, stating that other inmates had harassed

him, threatened him, and propositioned him. ECF 6-6; ECF 6-7. On April 10,

correctional staff moved him to yet another housing unit. Id.

       Bitzer attributes the pattern of harassment and threats to the sexual assault

report he filed against his cellmate. By contrast, the Warden and the investigatory

reports note that Bitzer tested positive for suboxone on numerous occasions and

indicate that correctional staff believe his disputes with other inmates are drug-related.

ECF 6-1, ECF 6-5; ECF 6-6. Though Bitzer did not file a reply, he filed a letter, informing

the court that that the threats to his safety remain ongoing and that he has been

approved for a transfer to another facility but was told that it might not occur for up to

six months. ECF 14.

       To obtain a motion for a preliminary injunction, Bitzer must demonstrate a

reasonable likelihood of success on the merits. The Eighth Amendment imposes a duty

on prison officials “to take reasonable measures to guarantee the safety of inmates.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994). “[I]n order to state a section 1983 claim

against prison officials for failure to protect, [a plaintiff] must establish: (1) that he was

incarcerated under conditions posing a substantial risk of serious harm and (2) that the

defendants acted with deliberate indifference to his health or safety. Santiago v. Walls,

599 F.3d 749, 756 (7th Cir. 2010). Deliberate indifference is a high standard, and is


                                               3
USDC IN/ND case 3:20-cv-00342-JD-MGG document 22 filed 07/01/20 page 4 of 6


“something approaching a total unconcern for a prisoner’s welfare in the face of serious

risks,” or a “conscious, culpable refusal” to prevent harm. Duane v. Lane, 959 F.2d 673,

677 (7th Cir. 1992). “[C]onduct is deliberately indifferent when the official has acted in

an intentional or criminally reckless manner, i.e., the defendant must have known that

the plaintiff was at serious risk of being harmed and decided not to do anything to

prevent that harm from occurring even though he could have easily done so.” Board v.

Farnham, 394 F.3d 469, 478 (7th Cir. 2005).

       While Bitzer alleges that inmates throughout the facility are attempting to

retaliate against him for reporting his former cellmate in November 2019, correctional

staff suspect that such harassment is the result of Bitzer incurring debts to other inmates

for suboxone. The record includes substantial evidence to support these suspicions,

including evidence that Bitzer has repeatedly tested positive for suboxone and evidence

that he has been extorted by numerous inmates at various locations for thousands of

dollars. Further, caseworker notes indicate that Bitzer faced extortion from two other

inmates in August and September 2019, which predates his sexual assault report.

       That is not to say that Bitzer has forfeited his Eighth Amendment rights, but

discerning the likely cause of these attacks provides meaningful context to correctional

staff’s response. Inmates with a tendency to incur debts may cause conflict regardless of

their housing assignment, and the portable nature of such conflict makes it more

difficult for correctional staff to provide effective protective measures. Moreover, Bitzer

makes no effort to reconcile his allegations with his ongoing substance abuse and the

fact that the pattern of harassment began before his sexual assault report. These


                                              4
USDC IN/ND case 3:20-cv-00342-JD-MGG document 22 filed 07/01/20 page 5 of 6


inconsistencies make it more difficult for correctional staff to credit Bitzer’s allegations

and impedes their investigatory efforts. Despite these difficulties, correctional staff have

taken significant measures to protect him. In response to each of Bitzer’s request for

protection, correctional staff promptly investigated and moved him to another location

within the facility. They have offered him protective custody, which he declined, and

they now intend to transfer him to another correctional facility. On this record, the court

cannot find that correctional staff have acted with deliberate indifference to Bitzer’s

safety or that Bitzer has demonstrated a reasonable likelihood of success on the merits.

       The court must also consider whether Bitzer has demonstrated that he will

suffer irreparable harm absent injunctive relief. On May 26, 2020, and on June 17, 2020,

Bitzer informed the court that he continues to receive threats from other inmates at his

current housing location, but these allegations are vague. ECF 9, ECF 14. He does not

identify who is issuing these threats; he does not describe the contents of the threats or

the context in which they arose; nor does he indicate that any inmates have acted on

these threats. He also declined to elaborate in a reply brief despite the court’s express

invitation to file one after extending the deadline on its own motion. ECF 13. Moreover,

the record demonstrates that Bitzer knows how to seek assistance from correctional staff

and that correctional staff will promptly and reasonably respond. Based on the

available information, the court cannot conclude that Bitzer will suffer irreparable harm

absent injunctive relief.

       With respect to the competing and public interests, unnecessary intrusions into

the management of prisons are generally disfavored. See 18 U.S.C. § 3626(a) (prison-


                                              5
USDC IN/ND case 3:20-cv-00342-JD-MGG document 22 filed 07/01/20 page 6 of 6


related injunctions must be necessary to remedy the violation and narrowly tailored);

Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012) (“Prison officials have broad

administrative and discretionary authority over the institutions they manage.”). After

considering the relevant factors, the court finds that Bitzer has not demonstrated that he

is entitled to injunctive relief.

       For these reasons, the court DENIES the motion for a preliminary injunction

(ECF 1).

       SO ORDERED on July 1, 2020

                                                      /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             6
